SMYTH, Chief Justice (dissenting).
The theory of the majority is that the mother, pursuant to an agreement, "difficult to determine,” invested the proceeds of certain bonds belonging to the son in the remodeling of the house in question, and that she expected to account to him therefor; and on this theory a trust is impressed upon the house in favor of the son. I might say at the outset that this is utterly out of harmony with the son’s testimony, for he does not claim anywhere that the bonds belonging to him were converted into cash by the mother and the proceeds invested in the house. On the contrary, he says they were found in his mother’s safe deposit box after her death.
Some space is given to a letter written by the mother to the son, and which was found in her safe deposit box after her death; but, as it is held that this letter is incompetent under the Code (section 1064), I put it aside as of no consequence.
When the son, at the age of 23, left college in 1885, his parents gave him $50,000 in government bonds. According to the records of the United States Treasury, these bonds were held by the son until April, 1900, at which time they were assigned by him in person, and were afterwards received at the Treasury Department in Washington, “some for transfer and some for redemption for account of various persons.” Subsequent to this he acquired, he said, nine Union Pacific, six Chesapeake & Ohio, and three Richmond &' Danville Bonds, but the “larger share of my [his] holdings was in Reading” bonds. He was unable to give the number of the bonds, or any other description which would distinguish them from other bonds issued by the same companies. When he last saw them before his mother’s death, they were, he said, in his safe deposit box. He later contradicts this, as we shall see in a moment, by saying that they were in his mother’s box before her death; that is, at the timé he wrote the memorandum referred to by my Associates. When he next saw the box, which was a month after *625his mother’s death, they “were not all there.” The missing bonds were the Union Pacific, Chesapeake & Ohio-, and the Richmond & Danville. He saw Union Pacific, Chesapeake & Ohio, and Richmond & Danville bonds in his mother’s box, but whether she then owned bonds of that description, which she had not derived from him, he could not tell. Over objection, he testified that the memorandum just mentioned, in which the Richmond & Danville, Union Pacific, and Chesapeake & Ohio bonds are noted, was “partially in my handwriting and .partially in my mother’s”; that the words “cut coupons” and letters “S. B. C.” were in her handwriting, and all the rest was in his, and added:
“I went to the Lincoln Safe Deposit Company with my mother one day and helping her with some papers there, and I told her that I thought these bonds which she had of mine on account of this house ought to be kept separately from the rest, and I wrote that memorandum and stuck it in an elastic. Those bonds were together — I mean, separate from the rest of the bonds and papers and various accounts that she had in her box.”
He thus testified to a transaction between him and the deceased, and this, of course, was incompetent.
Nor is it shown by proper testimony that he found the memorandum among his mother’s papers. With respect to that he said at the trial that the appellee trust company “had taken possession of all Her papers and the contents of the box,” and that he asked them “if they would look through the papers and see if there was anything among them which referred in any way to me” [him] ; that they went through them, found the memorandum, and delivered it to him. But whether it was located in what had been the “contents of the box” or among the other papers he does not say. True, he averred in an ex parte affidavit, which was put in evidence over the defendant’s objection, that he found the memorandum in his mother’s box; but such testimony was inadmissible, and, besides, was in conflict with what he said at the trial, as we have just shown. The memorandum, then, must be disregarded, for the reason that it was not properly authenticated.
We now come to consider the extracts taken by Dickinson from letters written by the mother to the son. The dates of these letters are not given by him; so we do not know when they were written. The extracts are copied in the majority opinion, and need not be set out here in extenso. A summary will suffice. In one letter the mother wrote that she was not offended, as he thought, by his inquiry about the Washington house, but only felt that he should trust her, and then observed that “the house will be worth more than $20,000, if you [he] ever wanted to sell, as Washington property is always going up,” and concluded by saying, “I will send you 4% interest, so that you will not lose anything there.” In the second extract she admonishes him to practice economy, and said that $2,000 more, and the $20,000 would be completed. In the third and last extract she says that she had been thinking over their talk about the bonds; that in her judgment it would be very foolish to have them sent to Paris; that “it will not he long now before the house is finished and in your name, anyway”; and concludes thus:
*626“They [meaning the bonds] are as safe at the Lincoln as In your box, and much more convenient for me. If you insist, I will send them; but please do what I say.”
There is nothing in these extracts, I submit, which warrants the conclusion that the mother had converted' bonds of the son into cash and had invested the proceeds in the house. Further comment could not make this plainer.
With respect to Bechtel’s testimony, he said on cross-examination that the statement made to him by Mrs. Conkling concerning the house in Washington was that—
“Tbe amount of payment made on account of the house was $20,000, and the character of the payment was United States government bonds, and the payment was made in 1901 or 1902; I do not know which.”
This is clearly a mistake. She could not have made such a statement, because at that time her son did not have any government bonds to give her, and the record clearly demonstrates that he never gave her any government bonds for that purpose or any other. The Treasury’s statement, referréd to above, shows that the government bonds held by him were disposed of in 1900. Besides, the son does not say that he gave his mother any government bonds, or that he ever advanced her any money. His contention is, as we have heretofore observed, that she took his railroad bonds, which were found in her box after her death. In view of this, Bechtel’s testimony must be rejected as unreliable.
This leaves the theory adopted by the majority as entirely without support in the evidence. Especially is this true when we consider that, in a case like the one before us, where the contract relied upon rests partly in parol and partly in disconnected excerpts from letters written by the deceased, the proof “must be clear, definite and conclusive. * * * ” Purcell v. Miner, 4 Wall. 513, 517, 18 L. Ed. 435. See, also, Barbour v. Barbour, 51 N. J. Eq. 271, 29 Atl. 148; Schuey v. Schaeffer, 130 Pa. 16, 18 Atl. 544; Krauth v. Thiele, 45 N. J. Eq. 407, 18 Atl. 351.
In addition, on the theory of the son, as expressed in his bill and testimony, the mother was the legal and equitable owner of the bonds. He claims that in pursuance of his agreement with her she took the bonds to reimburse herself for money previously expended upon the house, and that she, in turn, was to convey the house to him, but failed to do so — in other words, breached her contract to convey. In these circumstances she was in no sense a trustee of the bonds for him. She owned them absolutely. On what principle, then, can it be held that equity has the power to impress a lien on the house. It is familiar law that, before this can be done, two things must concur: (a) That 'she was a trustee of the bonds; and (b) that in some way they or their proceeds were invested in the house. In Macy v. Roedenbeck, 227 Fed. 346, 353, 142 C. C. A. 42, 49 (L. R. A. 1916C, 12), it was said:
“That only so long as the trust property can be traced and followed into other property into which it has been converted does it remain subject to the trust”
See Illinois Trust & Savings Bank v. First National Bank (C. C.) 15 Fed. 858; Spokane County v. First National Bank of Spokane *627et al., 68 Fed. 979, 16 C. C. A. 81; Zenor v. McFarlin, 238 Fed. 721, 151 C. C. A. 571; In re See, 209 Fed. 172, 126 C. C. A. 120; City of Lincoln v. Morrison, 64 Neb. 822, 90 N. W. 905, 57 L. R. A. 885; Bradley v. Chesebrough, 111 Iowa, 126, 82 N. W. 472; Hopkins et al. v. Burr et al., 24 Colo. 502, 52 Pac. 670, 65 Am. St. Rep. 238; Reeves v. Pierce, 64 Kan. 502, 67 Pac. 1108.
This is the general rule, to which I find no exception. He neither established a trust in the bonds nor traced them into the property, but demonstrated the contrary by his own testimony. He may have a claim at law against the estate for the value of the bonds, but he has no standing in a court of equity.
For these reasons, I think the decree of the lower court should be affirmed, and hence I dissent.